DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action is responsive to Applicant’s claims filed 06/27/2022.
Claims 1-11 are pending and have been examined here. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1 and 11 the claims are directed to one of the four statutory categories (a machine and a machine, respectively.) The claimed invention of independent claims 1 and 11 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1 and 11, as a whole, recite the following limitations:

providing a trip schedule for an individual or item including a pickup location and a drop off location; (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could provide such a trip schedule; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers)
associating a respective location identifier with said pickup and drop off location; (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could associate location identifiers with pickup and drop off locations; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers)
displaying said trip schedule to an individual. . . (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could display trip schedules to an individual; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers)
inputting the occurrence of a pickup. . . (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could input occurrences of pick-ups and drop-offs; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers)
. . . provide a location of said portable data collection device at the occurrence of said pickup; (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could provide locations of such a device at pick-ups and drop-offs; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers)
inputting the occurrence of a drop off. . .   (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could input occurrences of pick-ups and drop-offs; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers)
. . . provide a location of said portable data collection device at the occurrence of said drop off; and (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could provide locations of such a device at pick-ups and drop-offs; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers)
comparing the location identifiers associated with said pickup and drop off locations with said location of said portable data collection device at said pickup and drop off locations. (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could compare these two locations; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers)
affiliating geocodes with said associated pickup and delivery addresses;  (claim 8; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could affiliate location geocodes with pickup and delivery addresses; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers)
associating said transportation record with said portable data collection device; (claim 8; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could associate transportation records with portable data collection devices; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers)
and periodically updating said transportation record. . . with the location of said portable data collection device (claim 8; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could periodically update transportation records with locations of portable data collection devices; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A system for rendering delivery services comprising: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
providing a portable data collection device having an integrated location determination system, said portable data collection device also including a processor, an input device, and a wireless communication system; (claim 1, 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
. . . via said portable data collection device; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
. . . utilizing the location determination system of said portable data collection device. . . (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use; what’s more, this element is broadly recited and merely serves in its ordinary capacity to bring location information into the system for use in the abstract ideas recited)
A system for recording the delivery of transportation services including: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a central host system for establishing transportation records which include the identification of individuals for pickup and delivery and the associated pickup and delivery locations; (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
. . . at said central host system . . . utilizing said integrated location determination system. (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use; what’s more, this element is broadly recited and merely serves in its ordinary capacity to bring location information into the system for use in the abstract ideas recited)
downloading a respective transportation record to a portable data collection device; (claim 8; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
downloading a respective transportation record to a portable data collection device; (claim 8; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer functions of transmitting or receiving information over a network, or storing or retrieving information in memory)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1 and 11 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-7 and 9-11, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 2:
further including a trip record having a specific trip identifier for a person to be transported, said trip identifier being associated with a specific portable data collection device, and wherein said location system periodically provides location information of said portable data collection device such that a query regarding a particular person may identify the location of said particular person.
Regarding the use of the trip record, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could periodically update locations, maintain a trip record with the recited data, and respond to queries which identifies locations of transportation providers; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers. Nothing further is added. Therefore the claim is directed to the abstract idea which it recites without adding significantly more. 
Claim 3:
further including a unique member identifier, wherein the input of said unique member identifier via said portable data collection device is a condition precedent prior to the location of the device being determined.  
Regarding the use of the member identifier, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could require that a member identifier be input before a location of a device could be determined; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers. Nothing further is added. Therefore the claim is directed to the abstract idea which it recites without adding significantly more. 
Claim 4:
further including an inquiry location signal which may be transmitted to said portable data collection device via a wireless signal requiring the location determination system to send a response location signal identifying the location of said portable data collection device.  
The broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use; what’s more, this element is broadly recited and merely serves in its ordinary capacity to bring location information into the system for use in the abstract ideas recited. Nothing further is added. Therefore the claim is directed to the abstract idea which it recites without adding significantly more.
Claim 5:
further including a web portal providing remote access to a trip record for monitoring the status of a particular trip and for providing access to a trip record for updating the trip record to indicate if a particular pickup or drop off has been conducted.  
Regarding the providing step, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could provide access to trip records in this manner; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers.. Regarding the use of a web portal, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use; what’s more, this element is broadly recited and merely serves in its ordinary capacity to bring location information into the system for use in the abstract ideas recited. Nothing further is added. Therefore the claim is directed to the abstract idea which it recites without adding significantly more.
Claim 6:
further including a voice recognition system for receiving an inquiry regarding the location of a portable data collection device.  
 Regarding the use of a voice recognition system, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use; what’s more, this element is broadly recited and merely serves in its ordinary capacity to bring location information into the system for use in the abstract ideas recited. Nothing further is added. Therefore the claim is directed to the abstract idea which it recites without adding significantly more. 
Claim 7:
wherein an individual may access said voice recognition system and utilize a trip identifier for inquiring on the location of a portable data collection device and said location is provided.  
Regarding the providing step, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could provide access to locations of devices; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers.. Regarding the use of the voice recognition system, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use; what’s more, this element is broadly recited and merely serves in its ordinary capacity to bring location information into the system for use in the abstract ideas recited. Nothing further is added. Therefore the claim is directed to the abstract idea which it recites without adding significantly more.
Claim 9:
including accessing said updated transportation record at said central host system via a remote access system.  
Regarding the accessing step, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could access trip records in this manner; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial transportation dispatchers would perform this step in performing commercial transportation services for customers.. Regarding the use of a remote access system and central host system, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use; what’s more, this element is broadly recited and merely serves in its ordinary capacity to bring location information into the system for use in the abstract ideas recited. Nothing further is added. Therefore the claim is directed to the abstract idea which it recites without adding significantly more.
Claim 10:
wherein said remote access system includes access via the internet.  
Regarding the use of the internet, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use; what’s more, this element is broadly recited and merely serves in its ordinary capacity to bring location information into the system for use in the abstract ideas recited. Nothing further is added. Therefore the claim is directed to the abstract idea which it recites without adding significantly more. 
Claim 11:
wherein said remote access system includes access via an interactive voice response system.  
Regarding the use of a voice recognition system, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use; what’s more, this element is broadly recited and merely serves in its ordinary capacity to bring location information into the system for use in the abstract ideas recited. Nothing further is added. Therefore the claim is directed to the abstract idea which it recites without adding significantly more.  
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-7 and 9-11, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamel et. al. (U.S. PG Pub. No. 20090228300; hereinafter "Hamel") in view of Walker et. al. (U.S. PG Pub. No. 20010047286; hereinafter "Walker").
As per claim 1, Hamel teaches:
A system for rendering delivery services comprising:
 Hamel teaches a system and method for verifying medical transportation services which may comprise either or both of a trip from a patient's home to a medical facility and a return trip from the medical facility back to the patient's home. (Hamel: abstract, paragraph [0104])
With respect to the following limitation:
providing a portable data collection device having an integrated location determination system, said portable data collection device also including a processor, an input device, and a wireless communication system;
Hamel teaches a portable data collection device carried by a non-emergency medical transportation provider which includes a processor, an input device, and a wireless communications system. (Hamel: paragraphs [0239-242], Fig. 15) Hamel does not explicitly teach a location determination system which is invoked to determine the location of the device.  
 Walker, however, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given drop-off or pickup location so that this location may be compared against an expected drop-off or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) Walker teaches combining the above elements with the teachings of Hamel for the benefit of providing a new and improved system and method for initiating, delivering, tracking, billing for, and auditing services and tasks, as well as for the benefit of providing a computer network and web-based system and method for utilizing an application database service provider: (1) to provide initial information to a task/service provider; (2) to retrieve, usually at least once per day, data collected by the task/service provider, (3) to process the collected data, issue reports and requests, and modify the initial information. (Walker: paragraph [0013]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Walker with the teachings of Hamel to achieve the aforementioned benefits.
Hamel in view of Walker further teaches:
providing a trip schedule for an individual or item including a pickup location and a drop off location;
Hamel teaches that the display of the device may provide the driver with dispatch information about upcoming trips scheduled to provide NEMT (non-emergency medical transportation) services. (Hamel: paragraph [0241-242, 250, 253-255], Fig. 16A-C) As outlined above, Hamel teaches that trips made may be either or both of a trip from a patient's home to a medical facility and a return trip from the medical facility back to the patient's home. (Hamel: abstract, paragraph [0104])
associating a respective location identifier with said pickup and drop off location;
Hamel teaches that the trip record outlined above (which includes the trip information, trip metadata, dates and times) may be received and compared to that which is stored in a database 1518 in order to determine whether the trip performed was an authorized trip. (Hamel: paragraph [0008, 267-269], Fig. 16A-C) Walker, as outlined above, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given drop-off or pickup location so that this location may be compared against an expected drop-off or pickup location (sent in the form of an identifier of such to the personnel prior to travel to/from the location) to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) The motivation to combine Walker persists.
displaying said trip schedule to an individual via said portable data collection device;
Hamel teaches that the display of the device may provide the driver with dispatch information about upcoming trips scheduled to provide NEMT (non-emergency medical transportation) services. (Hamel: paragraph [0241-242, 250, 253-255], Fig. 16A-C) As outlined above, Hamel teaches that trips made may be either or both of a trip from a patient's home to a medical facility and a return trip from the medical facility back to the patient's home. (Hamel: abstract, paragraph [0104])
inputting the occurrence of a pickup utilizing said portable data collection device;
Hamel teaches that the trip record outlined above (which includes the trip information, trip metadata, dates and times) may be received and compared to that which is stored in a database 1518 in order to determine whether the trip performed was an authorized trip. (Hamel: paragraph [0008, 267-269], Fig. 16A-C) Hamel teaches that the system may receive inputs indicating the occurrence of pickups and drop-offs at both residences and medical facilities, wherein the device records a time stamp which includes a date. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C) Walker, as outlined above, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given drop-off or pickup location so that this location may be compared against an expected drop-off or pickup location (sent in the form of an identifier of such to the personnel prior to travel to/from the location) to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) The motivation to combine Walker persists.
utilizing the location determination system of said portable data collection device to provide a location of said portable data collection device at the occurrence of said pickup;
Hamel teaches that the trip record outlined above (which includes the trip information, trip metadata, dates and times) may be received and compared to that which is stored in a database 1518 in order to determine whether the trip performed was an authorized trip. (Hamel: paragraph [0008, 267-269], Fig. 16A-C) Hamel teaches that the system may receive inputs indicating the occurrence of pickups an drop-offs at both residences and medical facilities, wherein the device records a time stamp which includes a date. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C) Walker, as outlined above, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given drop-off or pickup location so that this location may be compared against an expected drop-off or pickup location (sent in the form of an identifier of such to the personnel prior to travel to/from the location) to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) The motivation to combine Walker persists.
inputting the occurrence of a drop off utilizing said portable data collection device;
Hamel teaches that the trip record outlined above (which includes the trip information, trip metadata, dates and times) may be received and compared to that which is stored in a database 1518 in order to determine whether the trip performed was an authorized trip. (Hamel: paragraph [0008, 267-269], Fig. 16A-C) Hamel teaches that the system may receive inputs indicating the occurrence of pickups an drop-offs at both residences and medical facilities, wherein the device records a time stamp which includes a date. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C) Walker, as outlined above, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given drop-off or pickup location so that this location may be compared against an expected drop-off or pickup location (sent in the form of an identifier of such to the personnel prior to travel to/from the location) to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) The motivation to combine Walker persists.
utilizing the location determination system of said portable data collection device to provide a location of said portable data collection device at the occurrence of said drop off; and
Hamel teaches that the trip record outlined above (which includes the trip information, trip metadata, dates and times) may be received and compared to that which is stored in a database 1518 in order to determine whether the trip performed was an authorized trip. (Hamel: paragraph [0008, 267-269], Fig. 16A-C) Hamel teaches that the system may receive inputs indicating the occurrence of pickups an drop-offs at both residences and medical facilities, wherein the device records a time stamp which includes a date. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C) Walker, as outlined above, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given drop-off or pickup location so that this location may be compared against an expected drop-off or pickup location (sent in the form of an identifier of such to the personnel prior to travel to/from the location) to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) The motivation to combine Walker persists.
comparing the location identifiers associated with said pickup and drop off locations with said location of said portable data collection device at said pickup and drop off locations.
 Hamel teaches that the trip record outlined above (which includes the trip information, trip metadata, dates and times) may be received and compared to that which is stored in a database 1518 in order to determine whether the trip performed was an authorized trip. (Hamel: paragraph [0008, 267-269], Fig. 16A-C) Hamel teaches that the system may receive inputs indicating the occurrence of pickups an drop-offs at both residences and medical facilities, wherein the device records a time stamp which includes a date. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C) Walker, as outlined above, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given drop-off or pickup location so that this location may be compared against an expected drop-off or pickup location (sent in the form of an identifier of such to the personnel prior to travel to/from the location) to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) The motivation to combine Walker persists.
As per claim 3, amel in vie wof Wlaker teacheahfhfda;flkdajs fHamel in view of Walker teaches all of the limitations of claim 1, as outlined above, and further teaches:
further including a unique member identifier, wherein the input of said unique member identifier via said portable data collection device is a condition precedent prior to the location of the device being determined.
 Hamel further teaches that prior to the driver being sent the pick-ups and drop-offs assigned to the driver, a username and password (member ID) must be entered at the driver mobile device. (Hamel: paragraph [0253])
Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamel in view of Walker further in view of Islam et al. (U.S. PG Pub. No. 20120130627; hereinafter "Islam").
As per claim 2, amel in vie wof Wlaker teacheahfhfda;flkdajs fHamel in view of Walker teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
further including a trip record having a specific trip identifier for a person to be transported, said trip identifier being associated with a specific portable data collection device, and wherein said location system periodically provides location information of said portable data collection device such that a query regarding a particular person may identify the location of said particular person.
 Hamel teaches that the display of the device may provide the driver with dispatch information about upcoming trips scheduled to provide NEMT (non-emergency medical transportation) services. (Hamel: paragraph [0241-242, 250, 253-255], Fig. 16A-C) As outlined above, Hamel teaches that trips made may be either or both of a trip from a patient's home to a medical facility and a return trip from the medical facility back to the patient's home. (Hamel: abstract, paragraph [0104])
To the extent that Hamel in view of Walker does not explicitly teach a trip record stored at a central host remote from the portable data collection device which is periodically updated, Islam teaches this element. Islam teaches, in the context of providing scheduled rides (here taxi services, but taught by Hamel to comprise NEMT), that a central record may be kept of each service provider available which comprises current location which is periodically updated as well as status information of the service provider. (Islam: paragraphs [0017, 26, 29-30]) Islam further teaches that the central system may update a record of the status of a given provider may be updated when an indication is received that the customer has been picked up and when the customer has been dropped off. (Islam: paragraphs [0029, 40-41, 50-53], Fig. 3 see also paragraphs [0060-64]) Islam teaches combining the above elements with the teachings of Hamel in view of Walker for the benefit of providing a dispatching service which  permits taxis and customers to schedule a travel request and to track each other during the pendency of the travel request and allowing taxis and customers to communicate directly with each other in an organized manner without having relay information through a dispatcher or other intermediary without having to guess each other's location. (Islam: paragraph [0015])Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Islam with the teachings of Hamel in view of Walker to achieve the aforementioned benefits.
As per claim 8, Hamel teaches:
A system for recording the delivery of transportation services including:
Hamel teaches a system and method for verifying medical transportation services which may comprise either or both of a trip from a patient's home to a medical facility and a return trip from the medical facility back to the patient's home. (Hamel: abstract, paragraph [0104])
a central host system for establishing transportation records which include the identification of individuals for pickup and delivery and the associated pickup and delivery locations;
 Hamel further teaches a central computing system 102 which comprises one or more databases for storing records regarding the provided transportation services. (Hamel: paragraphs [0038-40, 105-108, 243])
With respect to the following limitation:
affiliating geocodes with said associated pickup and delivery addresses;
 Hamel teaches that the trip record outlined above (which includes the trip information, trip metadata, dates and times) may be received and compared to that which is stored in a database 1518 in order to determine whether the trip performed was an authorized trip. (Hamel: paragraph [0008, 243, 250, 253, 256-257, 267-269], Fig. 16A-C) Hamel does not appear to explicitly teach "geocodes" in particular which are associated with the pick-up and delivery addresses.
Walker, however, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality to record particular latitude and longitude coordinates at a given drop-off or pickup location so that this location may be compared against an expected drop-off or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) Walker teaches combining the above elements with the teachings of Hamel for the benefit of providing a new and improved system and method for initiating, delivering, tracking, billing for, and auditing services and tasks, as well as for the benefit of providing a computer network and web-based system and method for utilizing an application database service provider: (1) to provide initial information to a task/service provider; (2) to retrieve, usually at least once per day, data collected by the task/service provider, (3) to process the collected data, issue reports and requests, and modify the initial information. (Walker: paragraph [0013]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Walker with the teachings of Hamel to achieve the aforementioned benefits.
Hamel in view of Walker further teaches:
providing a portable data collection device having an integrated location determination system, said portable date collection device also including a processor, an input device, and a wireless communication system;
Hamel teaches a portable data collection device carried by a non-emergency medical transportation provider which includes a processor, an input device, and a wireless communications system. (Hamel: paragraphs [0239-242], Fig. 15) Walker, however, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given drop-off or pickup location so that this location may be compared against an expected drop-off or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) The motivation to combine Walker persists.
downloading a respective transportation record to a portable data collection device;
Hamel teaches that the trip record outlined above (which includes the trip information, trip metadata, dates and times) may be received and compared to that which is stored in a database 1518 in order to determine whether the trip performed was an authorized trip, wherein the information may be received at a mobile device 1506 and associated with that device. (Hamel: paragraph [0008, 243, 250, 253, 250-257, 267-269], Fig. 16A-C)
associating said transportation record with said portable data collection device;
 Hamel teaches that the trip record outlined above (which includes the trip information, trip metadata, dates and times) may be received and compared to that which is stored in a database 1518 in order to determine whether the trip performed was an authorized trip, wherein the information may be received at a mobile device 1506 and associated with that device. (Hamel: paragraph [0008, 243, 250, 253, 250-257, 267-269], Fig. 16A-C)
With respect to the following limitation:
and periodically updating said transportation record at said central host system with the location of said portable data collection device utilizing said integrated location determination system.
 Hamel teaches that the display of the device may provide the driver with dispatch information about upcoming trips scheduled to provide NEMT (non-emergency medical transportation) services. (Hamel: paragraph [0241-242, 250, 253-255], Fig. 16A-C) As outlined above, Hamel teaches that trips made may be either or both of a trip from a patient's home to a medical facility and a return trip from the medical facility back to the patient's home. (Hamel: abstract, paragraph [0104])
To the extent that Hamel in view of Walker does not explicitly teach a trip record stored at a central host remote from the portable data collection device which is periodically updated, Islam teaches this element. Islam teaches, in the context of providing scheduled rides (here taxi services, but taught by Hamel to comprise NEMT), that a central record may be kept of each service provider available which comprises current location which is periodically updated as well as status information of the service provider. (Islam: paragraphs [0017, 26, 29-30]) Islam further teaches that the central system may update a record of the status of a given provider may be updated when an indication is received that the customer has been picked up and when the customer has been dropped off. (Islam: paragraphs [0029, 40-41, 50-53], Fig. 3 see also paragraphs [0060-64]) Islam teaches combining the above elements with the teachings of Hamel in view of Walker for the benefit of providing a dispatching service which  permits taxis and customers to schedule a travel request and to track each other during the pendency of the travel request and allowing taxis and customers to communicate directly with each other in an organized manner without having relay information through a dispatcher or other intermediary without having to guess each other's location. (Islam: paragraph [0015])Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Islam with the teachings of Hamel in view of Walker to achieve the aforementioned benefits.
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamel in view of Walker further in view of Smith et al. (U.S. PG Pub. No. 20020183920; hereinafter "Smith").
As per claim 4, amel in vie wof Wlaker teacheahfhfda;flkdajs fHamel in view of Walker teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further including an inquiry location signal which may be transmitted to said portable data collection device via a wireless signal requiring the location determination system to send a response location signal identifying the location of said portable data collection device.
 Smith, however, teaches an internet server 10 and a vehicle dispatching system AVL 16 which allows a dispatcher to enter in requests for vehicle locations from AVL systems 18 and gain locations of vehicles via vehicle devices. (Smith: paragraph [0018, 32-33, 36-37, 88, 116-121, 144]) It can be seen that each element is taught by either Hamel in view of Walker, or by Smith. Enabling the dispatcher to request vehicle locations and track pick-up and drop-off progress via the web server does not affect the normal functioning of the elements of the claim which are taught by Hamel in view of Walker. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Smith with the teachings of Hamel in view of Walker since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 5, amel in vie wof Wlaker teacheahfhfda;flkdajs fHamel in view of Walker teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
 further including a web portal providing remote access to a trip record for monitoring the status of a particular trip and for providing access to a trip record for updating the trip record to indicate if a particular pickup or drop off has been conducted.
Smith, however, teaches an internet server 10 and a vehicle dispatching system AVL 16 which allows a dispatcher to enter in requests for vehicle locations from AVL systems 18 and gain locations of vehicles via vehicle devices. (Smith: paragraph [0018, 32-33, 36-37, 88, 116-121, 144]) It can be seen that each element is taught by either Hamel in view of Walker, or by Smith. Enabling the dispatcher to request vehicle locations and track pick-up and drop-off progress via the web server does not affect the normal functioning of the elements of the claim which are taught by Hamel in view of Walker. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Smith with the teachings of Hamel in view of Walker since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamel in view of Walker further in view of Davis et al. (U.S. Patent No. 10,083,493; hereinafter "Davis") and further in view of Laurent et al. (French Patent Publication No. FR2985354A1; hereinafter "Laurent").
As per claim 6, Hamel in view of Walker teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
further including a voice recognition system for receiving an inquiry regarding the location of a portable data collection device.
 Davis, however, teaches that a trip identifier may be used to look up current location data regarding the location of a vehicle from among a fleet of vehicles providing transportation services. (Davis: col. 12 lines 17-67, Fig. 11 showing multiple different trip identifiers which can be used to search) It can be seen that each element is taught by either Hamel in view of Walker, or by Davis. Adding the trip search portal of Davis does not affect the normal functioning of the elements of the claim which are taught by Hamel in view of Walker. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Davis with the teachings of Hamel in view of Walker, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. Hamel in view of Walker further in view of Davis, however, does not appear to teach the use of voice recognition technology to trigger the location query..
Laurent, however, teaches that a voice recognition module may be used to detect queries for locations of vehicles via one or more identifiers. (Laurent: page 4 lines 121-162) It can be seen that each element is taught by either Hamel in view of Walker in view of Davis, or by Laurent. Using the voice recognition module taught by Laurent does not affect the normal functioning of the elements of the claim which are taught by Hamel in view of Walker in view of Davis. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Laurent with the teachings of Hamel in view of Walker in view of Davis, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. Hamel in view of Walker further in view of Davis, however, does not appear to teach the use of voice recognition technology to trigger the location query.
As per claim 7, Hamel in view of Walker further in view of Davis and further in view of Laurent teaches all of the limitations of claim 6, as outlined above, and further teaches:
wherein an individual may access said voice recognition system and utilize a trip identifier for inquiring on the location of a portable data collection device and said location is provided.
 Davis, as outlined above, teaches that a trip identifier may be used to look up current location data regarding the location of a vehicle from among a fleet of vehicles providing transportation services. (Davis: col. 12 lines 17-67, Fig. 11 showing multiple different trip identifiers which can be used to search) The motivation to combine Davis persists. Laurent, as outlined above, teaches that a voice recognition module may be used to detect queries for locations of vehicles via one or more identifiers. (Laurent: page 4 lines 121-162) The motivation to combine Laurent persists.
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamel in view of Walker further in view of Islam and further in view of Smith. 
As per claim 9, amel in vie wof Wlaker teacheahfhfda;flkdajs fHamel in view of Walker in view of Islam teaches all of the limitations of claim 8, as outlined above, but does not appear to explicitly teach:
including accessing said updated transportation record at said central host system via a remote access system.
 Smith, however, teaches an internet server 10 and a vehicle dispatching system AVL 16 which allows a dispatcher to enter in requests for vehicle locations from AVL systems 18 and gain locations of vehicles via vehicle devices. (Smith: paragraph [0018, 32-33, 36-37, 88, 116-121, 144]) It can be seen that each element is taught by either Hamel in view of Walker, or by Smith. Enabling the dispatcher to request vehicle locations and track pick-up and drop-off progress via the web server does not affect the normal functioning of the elements of the claim which are taught by Hamel in view of Walker. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Smith with the teachings of Hamel in view of Walker since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 10, amel in vie wof Wlaker teacheahfhfda;flkdajs fHamel in view of Walker in view of Islam in view of Smith teaches all of the limitations of claim 9, as outlined above, and further teaches:
wherein said remote access system includes access via the internet.
 Smith, however, teaches an internet server 10 and a vehicle dispatching system AVL 16 which allows a dispatcher to enter in requests for vehicle locations from AVL systems 18 and gain locations of vehicles via vehicle devices. (Smith: paragraph [0018, 32-33, 36-37, 88, 116-121, 144]) The motivation to combine Smith persists.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamel in view of Walker further in view of Islam and further in view of Smith in view of Davis and in view of Laurent.
As per claim 11, amel in vie wof Wlaker teacheahfhfda;flkdajs fHamel in view of Walker in view of Islam in view of Smith teaches all of the limitations of claim 9, as outlined above. With respect to the following limitation:
wherein said remote access system includes access via an interactive voice response system.
Davis, however, teaches that a trip identifier may be used to look up current location data regarding the location of a vehicle from among a fleet of vehicles providing transportation services. (Davis: col. 12 lines 17-67, Fig. 11 showing multiple different trip identifiers which can be used to search) It can be seen that each element is taught by either Hamel in view of Walker, or by Davis. Adding the trip search portal of Davis does not affect the normal functioning of the elements of the claim which are taught by Hamel in view of Walker. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Davis with the teachings of Hamel in view of Walker, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. Hamel in view of Walker further in view of Davis, however, does not appear to teach the use of voice recognition technology to trigger the location query.
Laurent, however, teaches that a voice recognition module may be used to detect queries for locations of vehicles via one or more identifiers. (Laurent: page 4 lines 121-162) It can be seen that each element is taught by either Hamel in view of Walker in view of Davis, or by Laurent. Using the voice recognition module taught by Laurent does not affect the normal functioning of the elements of the claim which are taught by Hamel in view of Walker in view of Davis. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Laurent with the teachings of Hamel in view of Walker in view of Davis, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. Hamel in view of Walker further in view of Davis, however, does not appear to teach the use of voice recognition technology to trigger the location query.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628